Title: Tench Ringgold to James Madison, 29 November 1831
From: Ringgold, Tench
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Novr. 29 1831
                            
                        
                        Immediately after the receipt of your kind letter I wrote to Mr Ludwell Lee on the subject thereof, and now
                            have the pleasure to inclose his answer; from which I fear there is no prospect of obtaining the information desired by
                            you. I also transmit a letter from Mr Lees son. If he makes any farther communication I will forward it to you.
                        I am informed by Mr. Chief Justice Gibson, & Richard Peters, that the opinion delivered by Judge
                            McKean in Cobbetts case, is the only one on the subject of nullification which has ever been delivered in Pennsylvania;
                            and that, the other judges, in that State, have uniformly held opposite sentiments to those contained in Mr McKeans
                            opinion.
                        It will give me at all times, the most sincere satisfaction to serve you in any way. My daughters unite in
                            affectionate regards to Mrs. Madison and yourself. I am with the highest respect & esteem Dear Sir your obliged
                            friend & sert
                        
                            
                                Tench Ringgold
                            
                        
                    